Citation Nr: 0923492	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  04-37 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for cysts of the right and 
left femoral necks.


ATTORNEY FOR THE BOARD

J. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to April 
1987. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

The Board notes that the Veteran claimed in an October 2008 
letter that he should be granted an earlier effective date 
for his increased rating for his back disability.  Thus, this 
issue is referred to the RO for further adjudication.


FINDING OF FACT

The preponderance of the evidence indicates that there is no 
current diagnoses concerning the Veteran's reported cysts of 
the right and left femoral necks.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
the Veteran's cysts of the right and left femoral necks are 
not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a September 2008 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  This 
letter also advised the Veteran of the evidence needed to 
establish a disability rating and effective date.  The claim 
was last readjudicated in April 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, and post service 
treatment records and examination reports.  

The Board notes that the Veteran was afforded an examination 
at the correctional institution during May 2003 in the 
context of his increased rating claim for his back condition.  
Requests to the Veteran's correctional institution for an 
additional examination yielded a response that such could not 
be conducted.  A February 2008 report of contact between the 
RO and the medical staff indicates that the physician refused 
to conduct the examination due to a conflict of interest and 
for fear of reprisals from the inmate.  Evidence of record 
further indicates that the Veteran cannot be transported to a 
VA facility for an examination.  In any event, as the 
Veteran's treatment records dated throughout the course of 
the claim fail to show the claimed condition, a VA 
examination is unnecessary.  38 C.F.R. § 3.159(c)(4).



As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. The Veteran has been an active 
participant in the claims process by submitting argument and 
evidence.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

The Veteran claims that his hips are painful and further that 
he has cysts of the right and left femoral necks, secondary 
to his service-connected back condition.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2008).  In addition when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service- connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
effective October 10, 2006, 38 C.F.R. § 3.310 was amended; 
however, under the facts of this case the regulatory change 
does not impact the outcome of the appeal

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998). 
 
The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Turning to the evidence of record, the Board notes that the 
Veteran's service treatment records contain no diagnosis of 
or entries concerning cysts of the right and left femoral 
necks.

A July 1997 pelvic MRI, performed in the context of the 
Veteran's serious auto accident, indicate that the Veteran's 
right hip joint and proximal femur had a normal appearance 
except for two small rounded areas of lucency in the femoral 
neck with sclerotic margins around the lucencies and these 
probably represented small cysts or cortical defects; the 
left hip had a normal appearance except for a 1 cm. rounded 
lucency at the junction of the femoral neck and femoral head, 
also with a sclerotic margin compatible with a small cyst or 
cortical defect.  

The Veteran was given an examination for VA purposes in 
prison during May 2003 in the context of his claim for an 
increased rating for his back disability.  He complained of 
severe, daily low back pain with occasional numbness in his 
right leg.  He could walk without difficulty for 400-500 feet 
with a normal gait, although he tilted slightly to the right.  
The Veteran had hip flexion to 90 degrees, straight leg raise 
to 90 degrees and normal lateral tilt.  There was no evidence 
of spasm or weakness; tenderness was present at about L1-L2.  
The spine, limbs, posture, and curvature were normal, as was 
the rhythm of spinal motion.  The sensory, motor and reflexes 
examinations were normal.  The examiner stated that lumbar 
spine 
X-rays performed during March 2001 indicate that the Veteran 
suffered from moderate spondylosis.  He was diagnosed with 
degenerative joint disease of the lumbar spine.  The Board 
notes that there was no pathology indicated during this 
examination concerning the Veteran's hips and no diagnosis 
concerning the Veteran's claimed cysts of the right and left 
femoral necks.

The Board notes that radiologic findings since 1997 have no 
diagnoses regarding cysts of the right and left femoral 
necks.  Treatment records since 1997 reveal no diagnostic 
findings regarding the Veteran's hips.  The Board 
additionally notes that a letter from the Veteran dated in 
September 2004 admits that more recent x-rays (since 1997) do 
not indicate his claimed disabilities of cysts of the right 
and left femoral necks.  The Board additionally notes that a 
March 2007 x-ray, provided due to the Veteran's complaints of 
hip pain, indicates that there was no bony abnormality and 
further that this was unchanged since his last examination of 
March 2004.  

The Board notes that pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (absent a disease or injury incurred 
during service, the basic compensation statutes cannot be 
satisfied). 

Thus, there is no evidence showing current disability or 
diagnosis of the Veteran's claimed conditions during the 
claims period.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110; 1131.  In the absence of proof of present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 
1328 (1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

The Board acknowledges the Veteran's contentions that he has 
cysts of the right and left femoral necks which are related 
to service or secondary to his service-connected back 
condition.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology in 
this case as the matter requires medical expertise.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Indeed, whether there is 
a cyst or bony growth on a femoral neck is a matter which 
requires radiographic evidence, and is not a matter which is 
capable of lay observation.  

In summary, in the absence of medical evidence establishing 
the current existence of the claimed disability, there is no 
basis upon which to establish service connection for cysts of 
the right and left femoral necks.  See 38 C.F.R. §§ 3.303, 
3.310.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to service connection for cysts of the right and 
left femoral necks is denied.




____________________________________________
K. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


